Case 4:20-cv-05494-KAW Document 1-2 Filed 08/07/20 Page 1 of 4




          EXHIBIT B
                                    Case 4:20-cv-05494-KAW Document 1-2 Filed 08/07/20 Page 2 of 4


                             1   Joseph E. Addiego III (CA SBN 169522)
                                 Frederick A. Haist (CA SBN 211322)
                             2   DAVIS WRIGHT TREMAINE LLP
                             3   505 Montgomery Street, Suite 800
                                 San Francisco, California 94111
                             4   Telephone:    (415) 276-6500
                                 Facsimile:    (415) 276-6599
                             5   Email:        joeaddiego@dwt.com
                                               frederickhaist@dwt.com
                             6

                             7   Attorneys for Defendant
                                 JPMORGAN CHASE BANK, N.A.
                             8

                             9

                            10
DAVIS WRIGHT TREMAINE LLP




                            11                      IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA

                            12                                      IN AND FOR THE COUNTY OF MARIN

                            13                                          UNLIMITED JURISDICTION

                            14

                            15   Veronica Gonzales,                                  Case No. CIV2001401

                            16                      Plaintiff,                       NOTICE OF NOTICE OF REMOVAL OF
                                                                                     ACTION UNDER 28 U.S.C. §§ 1332 and
                            17            v.                                         1441

                            18   JPMorgan Chase Bank, N.A. et al.,
                                                                                     Complaint Filed June 19, 2020
                            19                      Defendants.

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28

                                                                                                         Case No. CIV2001401
                                 NOTICE OF NOTICE OF REMOVAL
                                 4812-6802-5030v.1 0036234-000905
                                    Case 4:20-cv-05494-KAW Document 1-2 Filed 08/07/20 Page 3 of 4


                             1            TO PLAINTIFF VERONICA GONZALES AND TO THE CLERK OF THE COURT:

                             2            PLEASE TAKE NOTICE THAT on August 7, 2020, Defendant JPMorgan Chase Bank,

                             3   N.A. filed a Notice of Removal of this action in the United States District Court for the Northern

                             4   District of California. A true and correct copy of said Notice of Removal is attached hereto as

                             5   Exhibit 1 and is served and filed herewith. The action has therefore been removed to the United

                             6   States District Court for the Northern District of California, and, pursuant to 28 U.S.C. §

                             7   1446(d), “the State court shall proceed no further unless and until the case is remanded.”

                             8

                             9   DATED: August 7, 2020                                Respectfully submitted,
                                                                                      DAVIS WRIGHT TREMAINE LLP
                            10
DAVIS WRIGHT TREMAINE LLP




                            11
                                                                                      By:
                            12                                                              Joseph E. Addiego III
                                                                                            Frederick A. Haist
                            13
                                                                                      Attorneys for Defendant
                            14                                                        JPMORGAN CHASE BANK, N.A.
                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28

                                                                                  1                          Case No. CIV2001401
                                 NOTICE OF NOTICE OF REMOVAL
                                 4812-6802-5030v.1 0036234-000905
                                    Case 4:20-cv-05494-KAW Document 1-2 Filed 08/07/20 Page 4 of 4


                             1                                          PROOF OF SERVICE

                             2            I am a resident of the State of California, over the age of eighteen years, and not a party

                             3   to the within action. My business address is David Wright Tremaine LLP, 505 Montgomery

                             4   Street, Suite 800, San Francisco, CA 94111. On August 7, 2020, I served the within

                             5   document(s):

                             6   NOTICE OF NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §§ 1332 and 1441
                             7               MAIL - by placing the document(s) listed above in a sealed envelope with postage
                                              thereon fully prepaid, in the United States mail at San Francisco, California addressed
                             8                as set forth below. I am readily familiar with the firm's practice of collection and
                                              processing correspondence for mailing. Under that practice it would be deposited
                             9                with the U.S. Postal Service on that same day with postage thereon fully prepaid in
                                              the ordinary course of business. I am aware that on motion of the party served,
                            10                service is presumed invalid if postal cancellation date or postage meter date is more
DAVIS WRIGHT TREMAINE LLP




                                              than one day after date of deposit for mailing in affidavit.
                            11
                                             OVERNIGHT COURIER – by placing the document(s) listed above in a sealed
                            12                envelope with shipping prepaid, and depositing in a collection box for next day
                                              delivery to the person(s) at the address(es) set forth below via Federal Express.
                            13

                            14    Veronica Gonzales                                             Plaintiff In Propria Persona
                                  36 Rustic Way
                            15
                                  San Rafael, California 94901
                            16    Tel: (415) 717-2111

                            17

                            18            I declare under penalty of perjury under the laws of the State of California that the above

                            19   is true and correct. Executed on August 7, 2020at San Francisco, California.

                            20
                                                                                 _________________________________________
                            21                                                                Amanda Henderson
                            22

                            23

                            24

                            25

                            26

                            27

                            28

                                                                                    2                          Case No. CIV2001401
                                 NOTICE OF NOTICE OF REMOVAL
                                 4812-6802-5030v.1 0036234-000905
